Citation Nr: 0736988	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
September 1985.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2003 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied service connection for a bipolar disorder.  

The veteran was afforded a personal hearing at the RO in July 
2005, and before the undersigned Veterans Law Judge sitting 
at Cleveland, Ohio in September 2006.  The transcripts are of 
record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue currently on appeal.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO sent a VCAA notice 
letter to the veteran in March 2002 which provided notice 
only with respect to whether new and material evidence had 
been received to reopen the claim of service connection for a 
bipolar disorder that is not the issue on appeal.  The 
veteran must therefore be given the required notice in this 
instance.  Accordingly, the case must be remanded in order to 
comply with the statutory requirements of the VCAA.

The Board also points out that since a supplemental statement 
of the case was issued in March 2006, additional evidence 
pertinent to the claim of service connection for a bipolar 
disorder was received in December 2006 and January 2007 and 
has been associated with the claims folder.  The veteran did 
not submit a waiver of initial review of such evidence by the 
RO.  The Board cannot consider this new information unless 
the appellant waives his right to first review by the agency 
of original jurisdiction. See 38 C.F.R. §§ 19.38(b)(3), 
20.1304(c)) (2007).  Therefore, due process requires that 
this case be returned to the RO for a supplemental statement 
of the case in this matter.

The appellant presented testimony in July 2005 and September 
2006 to the effect that he now has a bipolar disorder that 
was first manifested during service by excessive and 
compulsive gambling, and episodes of chest pain and anxiety 
for which he was prescribed Valium and relieved of certain 
duties.  He contends that his condition was misdiagnosed 
during active duty, and that he continued to seek treatment 
for psychiatric symptoms after service.

Review of the service medical records reflects that in April 
1984, the appellant was indeed seen on an emergency basis for 
complaints of chest pain, severe heaving, diaphoresis and 
near fainting.  It was noted at that time that he described 
recent stress and insomnia, and said that he was upset with 
some things at work.  He stated that he had had chest pain 
that lasted about five seconds for the past 18 months, as 
well as stomach pain for six months.  A chest X-ray and 
electrocardiogram were performed that were interpreted as 
within normal limits.  Assessments of chest wall pain and 
"nervous" were provided.  Valium was prescribed.

Review of the record discloses that in correspondence to the 
VA received in 1987, the veteran referred to his "mental 
sickness" and stated that he had earlier sought treatment at 
the VA for his symptoms but that a treatment program was not 
initiated at that time, although he had a physical 
evaluation.  He was afforded a special VA neuropsychiatric 
examination in January 1988 where it was noted that he had 
contacted Butler VA Hospital because he felt 'mentally ill', 
but was not admitted.  The examiner did not indicate that the 
claims folder was available for review, and it appears that 
history was obtained from the veteran only.  Following 
examination, the diagnoses were pathological gambling, not 
treated, and generalized anxiety disorder, not treated.  

The Board denied service connection for a generalized anxiety 
disorder and pathological gambling in a decision dated in May 
1988.  

The veteran submitted a claim for a bipolar disorder that was 
received in March 2003.  He indicated that he had sought 
treatment for such symptoms at the VA Medical Center in 
Brecksville, Ohio in 1987, and the VA Medical Center at 
Butler, Pennsylvania in 1988.  The record reflects that the 
RO contacted Butler was but was advised that the veteran's 
records had been sent to federal storage.  Upon an inquiry to 
the federal facility, a response was received that the 
records were unable to be located.  However, it is not 
demonstrated in the claims folder that the VA Medical Center 
in Brecksville, Ohio has been asked to remit any of the 
veteran's records dating from 1987.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claim may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, the veteran's treatment 
records dating from service discharge (1985) should be 
requested from Brecksville and associated with the claims 
folder.

With consideration of the above, the Board is of the opinion 
that a VA psychiatric examination, to include a medical 
opinion is indicated to ascertain whether or not the 
appellant currently has a psychiatric disorder that is 
related to service.  The fulfillment of the VA's statutory 
duty to assist the veteran includes providing additional VA 
examination by a specialist when warranted, and conducting a 
thorough and contemporaneous medical examination, including a 
medical opinion, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one. See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
advised as to what is required to 
substantiate the claim of 
entitlement to service connection 
for a bipolar disorder.  He should 
also be told to provide any 
evidence in his possession that is 
pertinent to his claim.  See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  All VA clinical records dating 
from 1985 should be retrieved from 
the Brecksville, Ohio VA facility 
and associated with the claims 
folder.  

3.  After a reasonable period of 
time for receipt of any additional 
records, the veteran should be 
scheduled for an examination by a 
VA psychiatrist to determine if he 
now has a psychiatric disorder 
that reasonably had it onset in or 
relates back to service.  All 
indicated tests and studies should 
be performed, and all clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis(es).  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  The 
examiner should indicate whether 
or not the claims folder was 
reviewed.  A comprehensive 
clinical history should be 
obtained.  Following physical 
examination and clinical review, 
the examiner should provide an 
opinion as to whether it is at 
least as likely than not (a 50 
percent probability or greater) or 
less likely than not (less than 50 
percent probability) that the 
veteran now has a psychiatric 
disorder(es) that is/are of 
service onset.  The examiner is 
requested to provide a detailed 
rationale with specific references 
to the record for the opinion 
provided.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient or deficient, it 
should be returned to the examiner 
for correction.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


